Citation Nr: 0032076	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  97-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to an increased (compensable) evaluation for 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1950 to June 
1956, and from October 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The Board notes that the issues of entitlement to a skin 
rash, and entitlement to an increased evaluation for 
pilonidal cyst will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The appellant's claim for service connection for 
schizophrenia was finally denied in a February 1989 rating 
decision.

2.  Evidence added to the record since the unappealed 
February 1989 decision bears directly and substantially upon 
the subject matter now under consideration and, when 
considered alone or together with all of the evidence, both 
old and new, has a significant effect upon the facts 
previously considered.


CONCLUSION OF LAW

Evidence received since the unappealed February 1989 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for schizophrenia, is new and material, 
and the claim for this benefit is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For veterans who had 
ninety (90) days or more during a war period or peacetime 
service after December 31, 1946, and psychoses is manifest to 
a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

Service connection may also be granted for a disease which 
was diagnosed after discharge from military service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The evidence of record at the time of the February 1989 
decision by the RO is briefly summarized.  The service 
medical records show that the veteran was hospitalized in 
March 1953 for excision of a pilonidal cyst.  The anesthetic 
administered during the surgery was Seconal.  The appellant 
was seen in January 1954.  It was the examiner's impression, 
based upon the appellant's exhibited behavior, that he was 
not in good contact with reality.

A VA examination was conducted in January 1968.  The 
diagnosis was schizophrenic reaction, undifferentiated type.  
In February 1968 the RO granted service connection for 
schizophrenia, undifferentiated type and assigned a 50 
percent rating, effective in December 1966.  Service 
connection was severed by a July 1975 rating decision based 
upon a finding of clear and unmistakable error in the 
original rating action.

In December 1976, the Board denied the appellant's claim for 
restoration of service connection for schizophrenia.  At that 
time the Board found that there was no objective clinical 
evidence of manifestations of a psychiatric disorder during 
service and the earliest objective evidence of a psychiatric 
disorder was many years after service.  The Board determined 
that the grant of service connection for a psychiatric 
disorder was clearly and unmistakably erroneous.

In a May 1986 decision, the Board determined that the 
appellant had not presented new and material evidence to 
reopen the previously denied claim for service connection for 
schizophrenia.  Absent clear and unmistakable error, the 
Board's decisions are final.  38 U.S.C.A. § 7104 (West 1991).

In February 1989 the RO denied the appellant's claim for 
service connection for schizophrenia.  At that time it was 
determined, in effect, that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  The appellant was 
notified of that decision and of his appellate rights.  He 
did not appeal that determination.  Accordingly, the February 
1989 decision is final.  38 U.S.C.A. § 7105 (West 1991).  
However, the appellant may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed.Cir. 1998), the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284.  Accordingly, the focus of the Board's inquiry 
in this regard is upon whether the record now reflects that 
the appellant's current psychiatric disorder is related to 
the appellant's period of military service.

The evidence received since the February 1989 decision 
includes VA and private medical records covering a period of 
treatment from the 1980s to January 2000 for various 
disorders, including psychiatric complaints.  

In a March 1995 statement that appellant reported that he was 
administered Seconal during service which severely impaired 
his nervous condition.  He stated that ever since he has had 
outpatient treatment.  The service medical records confirm 
that he was administered Seconal.

The appellant has provided statements concerning the 
continuity of symptomatology relative to his psychiatric 
complaints since service.  The Board must presume the 
credibility of this evidence for purposes of determining 
whether new and material evidence has been submitted.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
finds that he has presented a new factual predicate as the 
basis for his claim of entitlement to the benefit sought.  
The new evidence bears directly and substantially on the 
issue.  Therefore, the additional evidence is new and 
material and the appellant's claim for entitlement to service 
connection for a psychiatric disorder, claimed as 
schizophrenia, is reopened.  


ORDER

Having submitted new and material evidence to reopen the 
claim for entitlement to service connection for 
schizophrenia, the appeal, to this extent only, is granted.


REMAND

A claim that has been properly reopened requires a decision 
based upon a de novo review of the record.  It is the opinion 
of the Board that due process requirements necessitate a de 
novo review by the RO with regard to the issue of entitlement 
to service connection.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The appellant has indicated that he was treated for nervous 
problems in Korea in 1951 following combat.  This record is 
not on file.  A review of the evidence shows that the 
appellant's service medical records were received by the RO 
in 1958.  In 1975 the National Personnel Records Center 
(NPRC) informed the RO that they were reconstructing the 
appellant's service medical records.  The Board is of the 
opinion that NPRC should be contacted to determine if any 
additional medical records were located.

In order to establish service connection, there must be 
evidence of a service connected disease or injury and a 
present disability which is attributable to such disease or 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Evidence has been presented which concerns a new theory of 
entitlement and, thus, offers a previously unconsidered 
possible causal connection between the appellant's current 
psychiatric disability and his period of service.  It is the 
opinion of the Board that a contemporaneous and thorough VA 
examination, coupled with a careful review of the clinical 
records concerning the history of the appellant's complaints, 
is required in this case.  In that regard, the findings of 
such an examination and resultant medical opinion are 
directly relevant to the issue of service connection.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). 

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain copies 
of any VA and private medical records 
pertaining to the treatment of the 
disabilities in issue since service which 
have not previously been obtained.  
Specifically, the RO should obtain copies of 
the actual treatment records from Dr. Madraz0 
who treated the veteran for a "neurosis of 
war" from 1958 to March 1976 and from Dr. 
Alvarez. 

2.  The RO should request the NPRC located in 
St. Louis, Missouri to conduct a search for 
any additional service medical records.

3.  Thereafter, A VA examination by a 
psychiatrist should be conducted to determine 
the nature, severity, and etiology of any 
psychiatric illness. The claims folder and a 
copy of this remand are to be made available 
to the examiner for review in conjunction 
with the evaluation.  The examiner is 
requested to obtain a detailed inservice and 
post service clinical history.

Following the examination the examiner is 
requested to provide an opinion as to whether 
it is as likely as not that any diagnosed 
psychiatric disorder is causally related to 
the appellant's military service, to include 
the administration of Seconal during surgical 
treatment in March 1953, or any other 
incident of military service.  The examiner 
is requested to render an opinion regarding 
the clinical significance, if any, of the 
January 1954 clinical report as it relates to 
any currently diagnosed psychiatric disorder.  
The examiner's attention is directed to the 
statements and the October 1984 hearing 
testimony of Dr. F. Alvarez.  A complete 
rationale for any opinion expressed should be 
included in the medical examination report.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following any additional development 
deemed appropriate by the RO, the RO should 
re-adjudicate the issues in appellate status, 
to include consideration of 38 U.S.C.A. § 
1154(b) (West 1991) as it relates to the 
psychiatric disorder.  If the benefits sought 
on appeal remain denied, the appellant and 
the appellant's representative, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



